Citation Nr: 0731837	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from December 1951 to November 
1955.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

The veteran's non-Hodgkin's lymphoma was first manifested 
many years after service and is not medically related to his 
service.  


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2003 and updated in May 
2004, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed at that time to submit any evidence in 
his possession that pertained to his claim.  The September 
2003 notice was sent before the initial denial of the claim 
in March 2004.  Following the May 2004 update, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in February 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
late notice did not affect the essential fairness of the 
decision. 

Because the claim is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran's current 
diagnosis is not in dispute so a current examination is not 
needed.   All required medical opinions have been sought.

Service Connection

The veteran seeks service connection for a lymphoma, which he 
contends is the result of his exposure to asbestos in 
service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Current Disability

The veteran has submitted the report of a private surgical 
pathologist of a mass from his left supraclavicular (neck) 
area.  The microscopic diagnosis is a malignant lymphoma - 
small lymphocytic lymphoma.  A computerized tomography (CT) 
scan of the pelvis in October 2003 revealed ill-defined 
hypodensities in the liver and spleen consistent with 
lymphomatous involvement.  Adenopathy was overall stable, 
except for a significant increase in the size of the 
paracaval node.  Left renal cysts were also seen.  

More recently, the veteran submitted November 2005 laboratory 
study results and reports of CT scans of the chest, abdomen, 
and pelvis.  The CT scans of the chest showed resolving 
mediastinal and axillary adenopathy, and no pulmonary, 
pleural, or bony lymphoma.  In the abdomen, a celiac node had 
increased in size compared with a previous study.  Other 
mesenteric adenopathy had also progressed mildly.  There were 
2 small, ill-defined foci in the right hepatic lobe and a 
new, small focus in the spleen.  No pancreatic or adrenal 
masses were demonstrated.  Bilateral renal cysts were 
unchanged.  In the pelvis, a right groin node had increased 
in size.  The overall impression was a mild progression of 
abdominal and pelvic adenopathy consistent with worsening 
lymphoma.  

These private medical reports are sufficient to establish 
that the veteran has a current disability.  

Disease or Injury in Service

The veteran has certified that, during service, he served 
aboard two destroyers and was exposed to asbestos as a third 
class pipe fitter.  The service personnel records confirm his 
rating as a pipe fitter on these ships, and the RO has 
conceded his exposure to asbestos.  He stated that he was not 
exposed to asbestos before or after service.  

The service medical records show that, in August 1954 and 
November 1954, the veteran was hospitalized for infectious 
hepatitis.  He was treated appropriately on both occasions 
and returned to duty when asymptomatic.  He continued on duty 
for approximately a year without further complaints.  When 
examined for separation from service, in November 1955, his 
abdomen and viscera were considered to be normal.  

The service medical records do not reflect any other relevant 
disease or injury in service.  



Evidence of a Connection

There is no evidence of a continuity of lymphoma symptoms or 
hepatitis symptoms, from the time of service.  38 C.F.R. 
§ 3.303.  

Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In this case, there is no competent medical evidence 
confirming that the veteran's lymphoma was manifested within 
the first year after he completed his active service.  

In this case, over 45 years passed between service and the 
diagnosis of the claimed disability.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

There are no opinions linking the hepatitis or any other 
disease or injury documented in the service medical records 
to the veteran's current lymphoma.  

In a statement dated in July 2004, J. W. D., M.D., of a 
university hospital wrote that the veteran had been diagnosed 
with non-Hodgkin's lymphoma.  He had extensive disease in his 
neck, abdomen and pelvis.  He had been treated with 
chemotherapy.  The veteran had a history of extensive 
exposure to asbestos while in service.  The doctor stated 
that there had been several reports of an association between 
asbestos exposure and non-Hodgkin's lymphoma.  The doctor 
cited 3 reports, but did not discuss their contents.  He 
concluded, "I believe that it is just as likely as not that 
[the veteran's] lymphoma was caused by his extensive exposure 
to asbestos.  Therefore I believe [the veteran's] claim of 
asbestos related non-Hodgkin's lymphoma is a reasonable 
consideration."  

The record was reviewed by a VA physician.  It was noted that 
the veteran was a pipe fitter in service and was presumably 
exposed to asbestos.  He was diagnosed with non-Hodgkin's 
lymphoma from a biopsy in October 2002.  He had been treated 
with chemotherapy, with a poor response.  The doctor 
expressed the opinion that there was less than a 50/50 
probability that the lymphoma was caused by or the result of 
asbestos exposure.  It was noted that the veteran was 
followed by a physician at the state university who cited 
some references in old literature indicating an association 
between asbestos exposure and non-Hodgkin's lymphoma.  The VA 
doctor could find no recent literature associating the two 
and he wrote that there was certainly nothing in the 
textbooks reported that asbestos was associated with 
non-Hodgkin's lymphoma.  It clearly had been associated with 
pleural plaques and pleural mesothelioma, and rarely with 
mesothelioma of the peritoneal cavity.  However, the veteran 
had none of those problems.  It had also been associated with 
lung cancer; and, again, the veteran did not have that 
problem.  It was noted that the etiology of non-Hodgkin's 
lymphoma was not known, but there was a genetic 
predisposition and possibly a link to viral infection.  The 
VA doctor concluded that the veteran's lymphoma was less 
likely than not, that is, less than 50/50 probability, caused 
by or the result of asbestos exposure.  

Conclusion

The private physician merely cited three treatises and 
asserted that they supported a connection without discussing 
the content or explaining how they supported the claim.  On 
the other hand, the VA physician pointed out that there was 
no generally accepted evidence of a connection.  The VA 
doctor then went on to discuss the problems that were 
generally recognized as related to asbestos exposure and 
emphasized that that the veteran did not have an of these.  
The doctor also noted that non-Hodgkin's lymphoma was thought 
to be related to genetic predisposition and viral infection.  
On the whole, the VA doctor's explanation was more detailed 
and thorough.  Thus, the Board finds it more convincing than 
the bare opinion of the private physician.  The VA doctor's 
opinion, the service medical records, and the passage of many 
years without any documented symptoms form a preponderance of 
evidence against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for non-Hodgkin's lymphoma is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form that 
provides information concerning your rights to appeal our 
decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate rights 
form is no longer accurate concerning the ability to pay 
attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the following 
information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent 
or attorney is hired within one year of the Board's 
decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of 
fees out of past-due benefits awarded to you on the basis of 
your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More 
information concerning the regulation changes and related 
matters can be obtained at  http://www1.va.gov/OGC (click on 
"Accreditation and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States 
Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed with 
the VA Office of the General Counsel and not the Board.)  


 Department of Veterans Affairs


